appeal in Docket No. 65389 and transfer to Docket No. 65298 all
                  documents filed or received in Docket No. 65389.
                              It is so ORDERED.




                                                                       ,   J.
                                                     Hardesty


                                                                           J.
                                                     Douglas




                  cc:   Hon. Elissa F. Cadish, District Judge
                        Gregory Scott Hermanski
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    eo